Title: To George Washington from John Paterson, 14 May 1781
From: Paterson, John
To: Washington, George


                        
                            Sir
                            West Point May 14th 1781
                        
                        I have just received your Excellencys Letter—The Enemy having retired makes the Disposition mentioned in your
                            Letter, with respect to them, at this Time unnecessary—This Moment I have received the inclosed Letters, which agreeable
                            to your Excellencys desire, as they contain the latest Intelligence I have, I have transmitted—Should I hear any thing
                            more, respecting this unhappy affair—I shall as early as possible communicate it. Your Excellency—I
                            am respectfully Your obedient and very humble servant
                        
                            John Paterson
                        
                    